Exhibit 10.1 CANANDAIGUA NATIONAL CORPORATION STOCK OPTION PLAN

   

CANANDAIGUA NATIONAL CORPORATION

STOCK OPTION PLAN

 

1.BACKGROUND AND PURPOSE

 

Canandaigua National Corporation (the "Company") hereby establishes the
Canandaigua National Corporation Stock Option Plan (the "Plan"). The purpose of
this Plan is to enable the Company to retain executive officers and other key
employees and provide them with an incentive to maintain and enhance the
Company's long-term performance. The Company believes that this purpose will be
enhanced by granting eligible employees non-qualified stock options ("NSOs") and
incentive stock options ("ISOs") under this Plan pursuant to the rules set forth
in the Internal Revenue Code of 1986, as amended (the "Code").

 

2.ADMINISTRATION

 

The Plan shall be administered by a Committee of the Company's Board of
Directors (the "Compensation Committee"). This Committee shall consist of at
least two members of the Company's Board of Directors with such qualifications
as the Board of Directors deems necessary and desirable from time to time,
taking into consideration applicable provisions of the federal securities laws
(including Rule 16b-3 promulgated under the Securities and Exchange Act of 1934)
and the Code. The Committee shall possess the authority, in its discretion, (a)
to determine the employees of the Company to whom, and the time or times at
which, NQSOs and/or ISOs (collectively, "options") shall be granted; (b) to
determine at the time of grant whether an option will be an ISO or a NQSO and
the number of shares to be subject to each option and the price at which such
option will be exerciseable; (c) to prescribe the form of the option agreements
and any appropriate terms and conditions applicable to the options and to make
any amendments to such agreements or options; (d) to interpret the Plan and the
options agreements; (e) to make and amend rules and regulations relating to the
Plan; (f) to make all other determinations necessary or advisable for the
administration of the Plan; and (g) to amend or modify the Plan except as
otherwise provided in Section 13.. The Committee's determinations shall be
conclusive and binding. No member of the Committee shall be liable for any
action taken or decision made in good faith relating to the Plan or any option
granted hereunder.

 

3.ELIGIBLE EMPLOYEES

 

Options may be granted under the Plan only to employees of the Company and its
subsidiaries (which shall include all corporations of which at least fifty
percent of the voting stock is owned by the Company directly or through one or
more corporations at least fifty percent of the voting stock of which is so
owned) who have the capability of making a substantial contribution to the
success of the Company. Employees may be granted any type of award offered under
the Plan.

 

4.SHARES AVAILABLE

 

The total number of shares of the Company's Common Stock (par value of $50.00
per share) available in the aggregate for options under this Plan is 16,000.
Shares to be granted may be authorized and unissued shares or may be treasury
shares.

 

If an option expires, terminates or is canceled without being exercised or
becoming vested, new options may thereafter be granted under the Plan covering
such shares unless otherwise required under applicable laws, rules or
regulations. No option may be granted more than 10 years after the effective
date of the Plan.

 

5.TERMS AND CONDITIONS FOR NQSOS

 

Each NQSO granted under the Plan shall be evidenced by a NQSO option agreement
in such form as the Committee shall approve from time to time, which agreement
shall conform to this Plan and contain such terms and conditions as the
Committee may prescribe, including, without limitation, the exercise price of
the option, which shall be at, below or above the fair market or book value of
the Common Stock on the date of grant as the Committee shall determine and the
duration, transferability, vesting and such other terms and conditions the
Committee deems appropriate at the time of grant.

 

6.TERMS AND CONDITIONS OF ISOS

 

Each ISO granted under the Plan shall be evidenced by an ISO option agreement in
such form as the Committee shall approve from time to time, which agreement
shall conform with this Plan and contain the following terms and conditions:

 

(a)Exercise Price. The exercise price under each option shall equal the fair
market value of the Common Stock at the time such option is granted. If an
option is granted to an officer or employee who at the time of grant owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company (a "10-percent Shareholder"), the purchase price
shall be at least 110 percent of the fair market value of the stock subject to
the option. To the extent an option initially designated as an ISO exceeds the
value limit of Section 6(e), it shall be deemed a NQSO and shall otherwise
remain in full force and effect.

 

(b)Duration of Option. Each option by its terms shall not be exercisable after
the expiration of ten years from the date such option is granted. In the case of
an option granted to a 10-percent Shareholder, the option by its terms shall not
be exercisable after the expiration of five years from the date such option is
granted.

 

(c)Options Nontransferable. Each option by its terms shall not be transferable
by the participant otherwise than (i) by will or the laws of descent and
distribution, (ii) pursuant to a qualified domestic relations order, or (iii) to
the extent permitted under the option agreement or interpretation of the
Committee and under Rule 16b-3, by gift to family members or entities
beneficially owned by family members or other permitted transferees under Rule
16b-3, and shall be exercisable, during the participant's lifetime, only by the
participant, the participant's guardian or the participant's legal
representative, the participant's transferee under a qualified domestic
relations order or other permitted transferee under this section. To the extent
required for the option grant and/or exercise to be exempt under Rule 16b-3,
options (or the shares of Common Stock underlying the options) must be held by
the participant for at least six months following the date on which the option
was granted (the "Date of Grant").

 

(d)Exercise Terms. Each option granted under the Plan shall vest over a ten-year
period beginning on the Date of Grant, with 50% of the shares vesting on the
fifth anniversary of the Date of Grant and 10% of the shares vesting on each
annual anniversary of the Date of Grant in years six through ten or such other
vesting terms as the Committee shall determine as of the Date of Grant. Options
may be partially exercised from time to time during the period extending from
the time they first become exercisable until the tenth anniversary (fifth
anniversary for a 10-percent Shareholder) of the Date of Grant.

 

(e)Maximum Value of ISO Shares. No ISO shall be granted to an employee under
this Plan or any other ISO plan of the Company or its subsidiaries to purchase
shares as to which the aggregate fair market value (determined as of the Date of
Grant) of the Common Stock which first become exercisable by the employee in any
calendar year exceeds $100,000. To the extent an option initially designated as
an ISO exceeds the value limit of this Section 6(e), it shall be deemed a NQSO
and shall otherwise remain in full force and effect.

 

(f)Payment of Exercise Price. An option shall be exercised upon written notice
to the Company accompanied by payment in full for the shares being acquired. The
payment shall be made in cash or by check or by delivery of previously owned
shares. Any such shares so delivered shall be deemed to have a value per share
equal to the fair market value of the shares on such date. For this purpose,
fair market value shall equal the closing price of the last sale of Common Stock
by the Company.

 

7.GENERAL RESTRICTION ON ISSUANCE OF STOCK CERTIFICATES

 

The Company shall not be required to deliver any certificate upon the grant,
vesting or exercise of any option until it has been furnished with such opinion,
representation or other document as it may reasonably deem necessary to ensure
compliance with any law or regulation of the Securities and Exchange Commission
or any other governmental authority having jurisdiction under this Plan.
Certificates delivered upon such grant, vesting or exercise may bear a legend
restricting transfer absent such compliance. Each option shall be subject to the
requirement that, if at any time the Committee shall determine, in its
discretion, that the listing, registration or qualification of the shares
subject to such option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such options or the issue or purchase of shares thereunder, such options may not
vest or be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee in the exercise of its reasonable
judgment.

     

8.IMPACT OF TERMINATION OF EMPLOYMENT

 

(a) Options

 

If the employment of a participant terminates by reason of death or disability
(as determined by the Committee), any option may be exercised by the participant
or, in the event of the participant's death, by the participant's personal
representative any time prior to the earlier of the expiration date of the
option or the expiration of one year after the date of termination, but only if,
and to the extent that, the participant was entitled to exercise the option at
the date of such termination. Upon termination of the participant's employment
for any reason other than death or disability, any vested option that was
exercisable immediately preceding termination may be exercised at any time prior
to the earlier of the expiration date of the option or the expiration of three
months after the date of such termination for ISOs and six months after the date
of termination of employment for NQSOs. In the event of retirement, the period
specified in the preceding sentence shall be extended to one year in the case of
NQSOs. Furthermore, upon retirement of a participant, the Committee has the
discretionary authority to accelerate vesting of options under the Plan.
Notwithstanding the foregoing, an option may not be exercised after termination
of employment if the Committee reasonably determines that the termination of
employment of such participant resulted from willful acts or failure to act by
the participant detrimental to the Company or any of its subsidiaries.

 

(b)Miscellaneous Termination Provisions

 

Unless otherwise determined by the Committee, an authorized leave of absence
shall not constitute a termination of employment for purposes of this Plan. For
purposes of this section, retirement means that a participant terminates
employment at or after the date on which the participant reaches any normal
retirement age specified in any policy adopted by the Board or, in the absence
of such policy, age 65.

 

9.ADJUSTMENT OF SHARES

 

In the event of any change in the Common Stock of the Company by reason of any
stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, split-up, combination, or exchange of shares, or of any similar
change affecting the Common Stock, the number and kind of shares authorized
under Section 4, the number and kind of shares which thereafter are subject to
options under the Plan and the number and kind of unexercised options shares set
forth in awards under outstanding agreements and the price per share shall be
adjusted automatically consistent with such change to prevent substantial
dilution or enlargement of the rights granted to, or available for, participants
in the Plan.

 

10.WITHHOLDING TAXES

 

All stock issuable or payable to a participant upon exercise of any stock option
under the terms of this Plan is subject to such federal, state and local income
and employment tax withholdings as payments of this type are normally subject.
Whenever the Company proposes or is required to issue or transfer shares of
Common Stock under the Plan, the Company shall have the right to require the
recipient to remit to the Company an amount of cash sufficient to satisfy any
federal, state and/or local income and employment withholding tax requirements
prior to the delivery of any certificate or certificates for such shares or to
take any other appropriate action to satisfy such withholding requirements.
Notwithstanding the foregoing, the recipient may satisfy such obligation in
whole or in part by electing to have the Company withhold shares of Common Stock
from the shares to which the recipient is otherwise entitled.

 

11.RESTRICTIONS ON EXERCISE; NO EMPLOYMENT RIGHTS

 

No outstanding option may be exercised by any person if the employee to whom the
option is granted is, or at any time after the Date of Grant has been, in
competition with the Company. The Committee has the sole discretion to determine
whether an employee's actions constitute competition with the Company or an
affiliated company. The Committee may impose such other terms and conditions on
the exercise of options as it deems appropriate to serve the purposes for which
this Plan has been established.

 

The Plan and any options granted under the Plan shall not confer upon any
participant any right with respect to continuance as an employee of the Company
or any subsidiary, nor shall they interfere in any way with the right of the
Company or any subsidiary to terminate the participant's position as an employee
at any time.

 

12.RIGHTS AS A SHAREHOLDER

 

The recipient of any option under the Plan shall have no rights as a shareholder
with respect thereto unless and until certificates for the underlying shares of
Common Stock are issued to the recipient.

 

13.AMENDMENT AND DISCONTINUANCE OF PLAN

 

This Plan may be amended, modified or terminated by the Committee or by the
shareholders of the Company, except that the Committee may not, without approval
of a majority of the shareholders present in person or by proxy, materially
increase the benefits accruing to participants under the Plan, materially
increase the maximum number of shares as to which options may be granted under
the Plan, change the minimum exercise price of options, change the class of
eligible persons, extend the period for which options may be granted or
exercised, or withdraw the authority to administer the Plan from the Committee
or another committee of the Board of Directors. Notwithstanding the foregoing,
to the extent permitted by law, the Committee may amend the Plan without the
approval of shareholders, to the extent it deems necessary to cause the Plan to
comply with Rule 16b-3 or any successor rule, as it may be amended from time to
time or as otherwise permitted under Rule 16b-3 promulgated under the Exchange
Act and the Code. Except as required by law, no amendment, modification, or
termination of the Plan may, without the written consent of a participant to
whom any option shall theretofore have been granted, adversely affect the rights
of such participant under such option.

 

14.CHANGE IN CONTROL

 

(a) Notwithstanding other provisions of the Plan, in the event of a change in
control of the Company (as defined in subsection (c) below), all options shall
become immediately vested and exercisable in full, unless directed otherwise by
a resolution of the Committee adopted prior to and specifically relating to the
occurrence of such change in control.

 

(b) In the event of a change in control each participant holding an exercisable
option (i) shall have the right at any time thereafter during the term of such
option to exercise the option in full notwithstanding any limitation or
restriction in any option agreement or in the Plan, and (ii) may, after written
notice to the Company within 60 days after the change in control, require the
Company to redeem such options for cash at a price equal to the difference
between the fair market value of the stock immediately after such change of
control was publicly announced and the exercise price per share of the option.

 

(c) For purposes of this section, "change in control" means:

 

1)there shall be consummated

 

i)any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which any shares of the
Company's common stock are to be converted into cash, securities or other
property, provided that the consolidation or merger is not with a corporation
which was a wholly-owned subsidiary of the Company immediately before the
consolidation or merger; or

 

ii)any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company (other than to one or more directly or indirectly wholly-owned
subsidiaries of the Company); or

 

2)the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

3)any person (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) shall become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of 30% or more of the Company's then
outstanding common stock, provided that such person shall not be a wholly-owned
subsidiary of the Company immediately before it becomes such 30% beneficial
owner; or

 

4)individuals who constitute the Company's Board of Directors on the date hereof
(the "Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least three quarters of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be, for purposes of this
clause (4), considered as though such person were, and shall be deemed to be, a
member of the Incumbent Board.

 

15. EFFECTIVE DATE

 

The effective date of the Plan is the date of shareholder approval of the Plan.

 

16. DEFINITIONS

 

Any terms or provisions used herein which are defined in Sections 162(m), 421,
or 422 of the Code, or the regulations thereunder or corresponding provisions of
subsequent laws and regulations in effect at the time awards are made hereunder,
shall have the meanings as therein defined.

 

17. GOVERNING LAW

 

To the extent not inconsistent with the provisions of the Code that relate to
awards, this Plan and any award agreement adopted pursuant to it shall be
construed under the laws of the State of New York.

 

Approved by Shareholders March 11, 1998.



CANANDAIGUA NATIONAL CORPORATION